DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 11, in the reply filed on January 10, 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature used in the rejection is incorrect and should be a transferable ink pattern.  This is not found persuasive because while the special technical feature may be incorrect, the prior art listed in the rejection still shows the feature as shown by the rejections made below.  Thereby, there is no contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Onderisin et al. (USPN 9,240,131).
Onderisin et al. disclose a release liner (Abstract; Column 1, line 61 to Column 2, line 10) comprising: a release layer with a first major surface and second major surface (Column 11, line 1 to Column 13, line 28; Figure 1B, #140; Column 4, lines 42 – 49), wherein the second 5major surface of the release layer comprises: a first set of microstructured features comprising a plurality of depressions into the second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28); and a discontinuous pattern of ink material located on the second major surface 10of the release layer (Column 4, line 38 – 41; Column 5, lines 31 – 42), wherein at least a portion of the discontinuous pattern of ink material overlaps with and is located within some of the depressions (Figure 1B, #130; Column 12, line 61 – Column 13, line 28; Column 13, line 53 to Column 14, line 17), wherein the ink material comprises a non-adhesive but adhesively transferrable 15material, or an adhesive material (Column 5, line 21 – Column 7, line 62) as in claim 1. With respect to claim 2, the ink material comprises a polymeric material or a pre-polymeric material that upon polymerization forms a polymeric material, and one or more detectable additives selected from a colorant, a pigment, an optical brightener, or 20particles (Column 5, line 21 – Column 7, line 62).  Regarding claim 3, the ink material has been printed onto the second major surface of the release layer (Column 11, line 65 to Column 12, line 5). For claim 4, 25the plurality of depressions further comprise particles or clumps of particles contained within the depressions (Figure 1B, #130; Column 5, line 21 – Column 7, line 62).  In claim 6, the second major surface of the release layer comprises: a second set of microstructured features comprising a plurality of protrusions from the 5second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28).  With regard to claim 11, the release liner is a composite release liner wherein the release liner further comprises a base layer with a first major surface and a second major surface, wherein the first major surface of the release layer is in contact with the second major surface of the base layer (Column 11, line 1 – 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onderisin et al. (USPN 9,240,131).

Onderisin et al. disclose a release liner (Abstract; Column 1, line 61 to Column 2, line 10) comprising: a release layer with a first major surface and second major surface (Column 11, line 1 to Column 13, line 28; Figure 1B, #140; Column 4, lines 42 – 49), wherein the second 5major surface of the release layer comprises: a first set of microstructured features comprising a plurality of depressions into the second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28); and a discontinuous pattern of ink material located on the second major surface 10of the release layer (Column 4, line 38 – 41; Column 5, lines 31 – 42), wherein at least a portion of the discontinuous pattern of ink material overlaps with and is located within some of the depressions (Figure 1B, #130; Column 12, line 61 – Column 13, line 28; Column 13, line 53 to Column 14, line 17), wherein the ink material comprises a non-adhesive but adhesively transferrable 15material, or an adhesive material (Column 5, line 21 – Column 7, line 62). The second major surface of the release layer comprises: a second set of microstructured features comprising a plurality of protrusions from the 5second major surface of the release layer (Column 11, lines 20 – 28; Column 12, line 61 – Column 13, line 28).  

With regard to the limitations of “the depressions have an average depth of 15-200 micrometers”, “the protrusions have an average height above the second major surface of the release layer of 3-200 micrometers”, and “10the ink material fully fills the depressions with which it overlaps”, Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28) while the ink, non-adhesive forms, may have a height between 1 and 50 microns (Column 8, lines 14 – 35).  Therefore, it would have been an obvious matter of design choice to change the size of the depressions or protrusions, since such a modification would have involved a mere change in the size of the embossments.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

With regard to the limitations of “the ink material comprises a non-adhesive but adhesively transferrable material and the ink material overlaps with 0.1-30% of the 15depressions on the surface of the second major surface of the release layer” and “the ink material comprises an adhesive material and the ink material overlaps with 5-80% of the depressions on the surface of the second major surface of the release layer”, Onderisin et al. clearly disclose that the release layer may be embossed to create a pattern of depressions and protrusions having any size, shape, arrangement and/or depth (Column 12, line 61 to Column 13, line 28) and the coverage of the ink, non-adhesive forms, may range from about 1 to 75% (Column 8, lines 36 – 55). Therefore, it would have been an obvious matter of design choice to change the shape of depressions or protrusions, since a modification would have involved a mere change in size of the embossments to allow an overlap.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 26, 2022